DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on March 21, 2022, claim 1 has been amended and claims 8-9 have been newly added.  Therefore, claims 1-9 are currently pending for examination.

Claim Rejections - 35 USC § 112
The rejections to claim 1-7 under 35 U.S.C. 112(b) in the previous office action are withdrawn because of the amendments filed on 3/21/2022.   

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claims 1, 3 and 9 were authorized by Udayan Kanade during the examiner-initiated interview conducted on June 14, 2022.

Amendments to the claims: 
Claim 1. (Currently Amended) A system of controlling vehicular and pedestrian traffic at an intersection comprising: 
a plurality of lights configured to signal vehicles and pedestrians to stop and go in various directions, 
sensors for sensors for 
each countdown timer is associated with a group of lights in such a way that when the count displayed by the countdown timer reaches a first count that is a number among zero, one, two or three, the state of the group of lights changes, and 
at least one countdown timer adjusts the speed of the countdown in a manner that is hard to perceive in such a way that the moment of change of state of the associated group of lights occurs when the count displayed by the countdown timer is among zero, one, two or three.


3. (Currently Amended) A method of controlling vehicular and pedestrian traffic at an intersection comprising: 
detecting the presence of vehicles and pedestrians, 
using the information of the presence of vehicles and pedestrians to signal vehicles and pedestrians to stop and go in various directions, 
displaying one or more counts that are counting down to vehicles or pedestrians
adjusting the speed of counting down in a manner that is hard to perceive in such a way that the moment of changing from stop to go or go to stop in a particular direction occurs while the displayed count is zero, one, two or three. 

9. (Currently Amended) The method of claim 1, wherein the first count is a count expected by at least one of drivers, pedestrians, and autonomous vehicles.

Allowable Subject Matter
Claims 1-9 (renumbered as claims 1-9) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “wherein the computation mechanism is configured to use information gathered from the sensors for detecting the presence of vehicles and pedestrians to change the lights to signal vehicles and pedestrians in a signaling pattern that is not predetermined” in combination with “each countdown timer is associated with a group of lights in such a way that when the count displayed by the countdown timer reaches a first count that is a number among zero, one, two or three, the state of the group of lights changes, and at least one countdown timer adjusts the speed of the countdown in a manner that is hard to perceive in such a way that the moment of change of state of the associated group of lights occurs when the count displayed by the countdown timer is among zero, one, two or three”.

Regarding claim 3, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “using the information of the presence of vehicles and pedestrians to signal vehicles and pedestrians to stop and go in various directions” in combination with “displaying one or more counts that are counting down to vehicles or pedestrians and adjusting the speed of counting down in a manner that is hard to perceive in such a way that the moment of changing from stop to go or go to stop in a particular direction occurs while the displayed count is zero, one, two or three”. 

 Smith et al. (US 2016/0042641) teaches a private signal sequence SS.sub.TL that controls an intersection for a finite future time, which is periodically updated (para 26) and advance detectors at a fixed distance (L.sub.m) that counts vehicles (para 29) but fails to teach displaying any countdown timer or adjusting the speed of counting down.

Regarding claims 2 and 4-9, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687